Name: Commission Decision (EU) 2016/611 of 15 April 2016 on the reference document on best environmental management practice, sector environmental performance indicators and benchmarks of excellence for the tourism sector under Regulation (EC) No 1221/2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (notified under document C(2016) 2137) (Text with EEA relevance)
 Type: Decision
 Subject Matter: environmental policy;  management;  social affairs;  EU institutions and European civil service;  energy policy
 Date Published: 2016-04-20

 20.4.2016 EN Official Journal of the European Union L 104/27 COMMISSION DECISION (EU) 2016/611 of 15 April 2016 on the reference document on best environmental management practice, sector environmental performance indicators and benchmarks of excellence for the tourism sector under Regulation (EC) No 1221/2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (notified under document C(2016) 2137) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1221/2009 of the European Parliament and of the Council of 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS), repealing Regulation (EC) No 761/2001 and Commission Decisions 2001/681/EC and 2006/193/EC (1), and in particular Article 46(1) thereof, Whereas: (1) Regulation (EC) No 1221/2009 establishes an obligation for the Commission to develop sectoral reference documents for specific economic sectors in consultation with Member States and other stakeholders. These sectoral reference documents are necessary to help organisations to better focus on the most important environmental aspects in a given sector and allow evaluating, reporting and improving the organisations' environmental performance. They must include best environmental management practice, environmental performance indicators and, where appropriate, benchmarks of excellence and rating systems identifying environmental performance levels in those sectors. (2) Communication from the Commission  Establishment of the working plan setting out an indicative list of sectors for the adoption of sectoral and cross-sectoral reference documents, under Regulation (EC) No 1221/2009 on the voluntary participation of organisations in a Community eco-management and audit scheme (EMAS) (2) sets out a working plan and an indicative list of priority sectors for the adoption of sectoral and cross-sectoral reference documents, including the tourism sector. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 49 of Regulation (EC) No 1221/2009, HAS ADOPTED THIS DECISION: Article 1 The sectoral reference document on best environmental management practice, sector environmental performance indicators, and benchmarks of excellence for the tourism sector is set out in the Annex. Article 2 EMAS-registered organisations in the tourism sector shall take this sectoral reference document into account and should therefore:  use relevant elements of the sectoral reference document when developing and implementing their environmental management system in light of the Environmental Reviews,  demonstrate in their environmental statements how the relevant sector-specific Environmental Performance Indicators, the Best Environmental Management Practices and Benchmarks of Excellence described in the sectoral reference document have been used to identify measures and actions, and possibly to set priorities, for improving their environmental performance. Article 3 Meeting the benchmarks of excellence identified in the sectoral reference document is not mandatory for EMAS-registered organisations since the voluntary character of EMAS leaves the assessment of the feasibility of the benchmarks, in terms of costs and benefits, to the organisations themselves. This Decision is addressed to the Member States. Done at Brussels, 15 April 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 342, 22.12.2009, p. 1. (2) OJ C 358, 8.12.2011, p. 2. ANNEX TABLE OF CONTENTS 1. Introduction 30 2. Scope 33 3. Best environmental management practices, sector environmental performance indicators and benchmarks of excellence for the tourism sector 36 3.1. Cross-cutting issues 36 3.1.1. Environmental management system implementation 36 3.1.2. Supply chain management 36 3.2. Destination management 37 3.2.1. Strategic destination development plans 37 3.2.2. Biodiversity conservation and management 37 3.2.3. Infrastructure and service provision 38 3.3. Tour operators' and travel agents' activities 38 3.3.1. Reduce and mitigate the environmental impact of transport operations 38 3.3.2. Drive environmental improvement of accommodation providers 39 3.3.3. Drive destination improvement 40 3.3.4. Develop and promote suitable tourism packages and encourage more sustainable tourist behaviour 40 3.3.5. Efficient retail and office operations 41 3.4. Minimising water consumption in accommodation facilities 41 3.4.1. Water system monitoring, maintenance and optimisation 41 3.4.2. Efficient water fittings in guest areas 42 3.4.3. Efficient housekeeping 42 3.4.4. Optimised small-scale laundry operations 43 3.4.5. Optimised large-scale or outsourced laundry operations 43 3.4.6. Optimised pool management 44 3.4.7. Rainwater and grey water recycling 44 3.5. Waste and waste water management in accommodation facilities 45 3.5.1. Waste prevention 45 3.5.2. Waste sorting and sending for recycling 45 3.5.3. Waste water treatment 45 3.6. Minimising energy consumption in accommodation facilities 46 3.6.1. Energy monitoring and management systems 46 3.6.2. Improved building envelope 46 3.6.3. Optimised HVAC systems 47 3.6.4. Efficient applications of heat pumps and geothermal heating/cooling 47 3.6.5. Efficient lighting and electrical equipment 48 3.6.6. Renewable energy sources 48 3.7. Restaurants and hotel kitchens 49 3.7.1. Green sourcing of food and drink products 49 3.7.2. Organic waste management 49 3.7.3. Optimised dishwashing, cleaning and food preparation 49 3.7.4. Optimised cooking, ventilation and refrigeration 50 3.8. Campsites 50 3.8.1. Environmental education of guests 50 3.8.2. Environmental management of outdoor areas 51 3.8.3. Campsites energy efficiency and renewable energy installation 51 3.8.4. Campsite water efficiency 52 3.8.5. Campsite waste minimisation 52 3.8.6. Natural pools 53 4. Recommended sector specific key environmental performance indicators 54 1. INTRODUCTION This document is a Sectoral Reference Document (SRD) established according to Article 46 of Regulation (EC) No 1221/2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (1). With a view to facilitating the understanding of this SRD, this introduction provides an outline of its legal background and its use. The SRD is based on a detailed scientific and policy report (2) (Best Practice Report) developed by the Institute for Prospective Technological Studies (IPTS), one of the seven institutes of the European Commission's Joint Research Centre (JRC). Relevant legal background The Community eco-management and audit scheme (EMAS) was introduced in 1993, for voluntary participation by organisations, by Council Regulation (EEC) No 1836/93 (3). Subsequently, EMAS has undergone two major revisions:  Regulation (EC) No 761/2001 of the European Parliament and of the Council (4),  Regulation (EC) No 1221/2009. An important new element of the latest revision, which came into force on 11 January 2010, is Article 46 on the development of Sectoral Reference Documents (SRDs). The SRDs have to include Best Environmental Management Practices (BEMPs), Environmental Performance Indicators for specific sectors and, where appropriate, Benchmarks of Excellence and rating systems identifying performance levels. How to understand and use this document The eco-management and audit scheme (EMAS) is a scheme for voluntary participation by organisations committed to continuous environmental improvement. Within this framework, this Sectoral Reference Document (SRD) provides sector-specific guidance to the tourism sector and points out a number of options for improvement as well as best practices. The document was written by the European Commission's Joint Research Centre using input from stakeholders. A Technical Working Group, comprising experts and stakeholders of the sector, led by the European Commission's Joint Research Centre, discussed and ultimately agreed on the Best Environmental Management Practices, sector-specific Environmental Performance Indicators and Benchmarks of Excellence described in this document; these benchmarks in particular were deemed to be representative of the levels of environmental performance that are achieved by the best performing organisations in the sector. The SRD aims to help and support all organisations that intend to improve their environmental performance by providing ideas and inspiration as well as practical and technical guidance. This SRD is primarily addressed to organisations that are already registered with EMAS; secondly to organisations that are considering registering with EMAS in the future; and thirdly to all organisations that wish to learn more about best environmental management practices in order to improve their environmental performance. Consequently, the objective of this document is to support all organisations and actors in the tourism sector to focus on relevant environmental aspects, both direct and indirect, and to find information on Best Practices, appropriate sector-specific Environmental Performance Indicators to measure their environmental performance, and Benchmarks of Excellence. How SRDs should be taken into account by EMAS registered organisations: According to Regulation (EC) No 1221/2009, EMAS registered organisations shall take SRDs into account at two different levels: (1) When developing and implementing their environmental management system in light of the Environmental Reviews (Article 4.1b); This means that organisations should use relevant elements of the SRD when defining and reviewing their environmental targets and objectives in accordance with the relevant environmental aspects identified in the Environmental Review and policy, as well as when deciding on the actions to implement to improve their environmental performance. (2) When preparing the Environmental Statement (Article 4.1d and Article 4.4). This means that: (a) Organisations should consider the relevant sector-specific Environmental Performance Indicators in the SRD when choosing the indicators (5) to use for their reporting of environmental performance. When choosing the set of indicators for reporting, they should take into account the indicators proposed in the corresponding SRD and their relevance with regards to the significant environmental aspects identified by the organisation in its Environmental Review. Indicators need only be taken into account if relevant to those environmental aspects that are judged as being most significant in the Environmental Review. (b) Organisations should mention in the Environmental Statement how the relevant Best Environmental Management Practices and, if available, Benchmarks of Excellence, have been taken into account. They should describe how relevant Best Environmental Management Practices and Benchmarks of Excellence (which provide an indication of the environmental performance level that is achieved by best performers) were used to identify measures and actions, and possibly to set priorities, to (further) improve their environmental performance. However, implementing Best Environmental Management Practices or meeting the identified Benchmarks of Excellence is not mandatory, because the voluntary character of EMAS leaves the assessment of the feasibility of the benchmarks and of the implementation of the best practices, in terms of costs and benefits, to the organisations themselves. Similarly to Environmental Performance Indicators, the relevance and applicability of the Best Environmental Management Practices and Benchmarks of Excellence should be assessed by the organisation according to the significant environmental aspects identified by the organisation in its Environmental Review, as well as technical and financial aspects. Elements of SRDs (indicators, BEMPs or Benchmark of Excellence) not considered relevant with regards to the significant environmental aspects identified by the organisation in its Environmental Review should not be reported or described in the environmental statement. EMAS participation is an ongoing process. This means that every time an organisation plans to improve its environmental performance (and reviews its environmental performance) it shall consult the SRD on specific topics to find inspiration about which issues to tackle next in a step-wise approach. EMAS environmental verifiers shall check if and how the SRD was taken into account by the organisation when preparing its Environmental Statement (Article 18(5)(d) of Regulation (EC) No 1221/2009). This means that, when undertaking an audit, accredited environmental verifiers will need evidence from the organisation of how the relevant elements of the SRD have been selected in light of the Environmental Reviews and taken into account. They shall not check compliance with the described benchmarks of excellence, but they shall verify evidence on how the SRD was used as a guide to identify indicators and proper voluntary measures that the organisation can implement to improve its environmental performance. Given the voluntary nature of EMAS and SRD, no disproportionate burdens should be put on the organisations to provide such evidence. In particular, verifiers shall not require an individual justification for each of the best practices, sector-specific Environmental Performance Indicators and Benchmarks of Excellence which are mentioned in the SRD and not considered relevant by the organisation in light of its Environmental Review. Nevertheless, they could suggest relevant additional elements for the organisation to take into account in the future as further evidence of its commitment to continuous performance improvement. Structure of the sectoral reference document This document consists of four chapters. Chapter 1 introduces EMAS' legal background and describes how to use this document, while Chapter 2 defines the scope of this SRD. Chapter 3 briefly describes the different Best Environmental Management Practices (BEMPs) together with information on their applicability, in general as well as at SME level. When specific Environmental Performance Indicators and Benchmarks of Excellence could be formulated for a particular BEMP, these are also given. Some of the indicators and benchmarks are relevant for more than one BEMP and are thus repeated whenever appropriate. Finally, Chapter 4 presents a comprehensive table with a selection of the most relevant Environmental Performance Indicators, associated explanations and related Benchmarks of Excellence. 2. SCOPE This document addresses some of the activities specified in section I 55-56 Accommodation and Food Service Activities, section N 79 Travel agency, tour operator reservation service and related activities and section O 84.11 General Public Administration Activities of Annex I to Regulation (EC) No 1893/2006 of the European Parliament and of the Council (6) (NACE Rev.2). This sectoral reference document (SRD) primarily covers Best Environmental Management Practices within organisations that provide accommodation, food and beverage services, or that manage tourism destinations or offer and reserve travel, accommodation or activities for tourism (travel agents and tour operators) (7). Companies providing tourist accommodation services and campsite services are also invited to consult the relevant provisions of the EU Ecolabel (8). Destination managers may also refer to other EU initiatives promoting sustainable tourism management, such as, among others, the European Tourism Indicators System (ETIS) (9). The actors mentioned above are interlinked with a variety of other sectors as portrayed in the tourism value chain diagram below. In terms of tourism as a product, the activities that a tourist participates in whilst on holiday are also an important part of the tourism value chain, and are of potential environmental interest. However, they are only referred to in this SRD insofar as they may be influenced by destination managers and tour operators. The main environmental aspects and associated environmental pressures arising from tourism services are presented in the table below. These environmental aspects were selected as the most relevant in the sector. However, the environmental aspects to be managed by specific organisations should be assessed on a case by case basis. Activities in tourism organisations (hotels, campsites, restaurants and tour operators) and associated environmental aspects and pressures Service/Activity Main environmental aspects Main environmental pressures Administration  Office management  Reception of clients  Energy, water and material (mainly paper) consumption  Generation of municipal waste (large amounts of paper) and hazardous waste (e.g. toner cartridges) Technical services  Production of hot water and space heating/cooling  Lighting  Elevators  Swimming pools  Green areas  Pest and rodent control  Repair and maintenance  Energy and water consumption  Consumption of a range of hazardous products  In some cases use of CFC and HCFC refrigerants (10).  Emissions to air (air pollutants, greenhouse gases)  Generation of a wide range of potentially hazardous waste types such as empty chemical containers  Generation of waste water Restaurant/bar  Breakfast, dinner, lunch  Beverages and snacks  Supply chain pressures (see 'Purchasing')  Energy, water and raw material consumption  Generation of municipal waste (especially food waste and packaging waste) Kitchen  Food conservation  Food preparation  Dish washing  Supply chain pressures (see 'Purchasing')  Significant consumption of energy and water  Generation of municipal waste (especially food waste and packaging waste)  Generation of vegetable oil waste  Generation of odours Room use  Use by guests  Products for guests' use  Housekeeping  Energy, water and raw materials consumption  Use of a wide range of hazardous products  Generation of waste packaging and small amounts of municipal waste  Generation of waste water Laundry  Washing and ironing of guests' clothes  Washing and ironing of towel, bedclothes, etc.  Significant consumption of energy and water  Use of hazardous products  Generation of waste water Purchasing  Selection of products and suppliers  Storage of products  Supply chain pressures (land occupation, degradation or destruction of ecosystems, disturbance of wildlife, energy and water consumption, emissions to air  air pollutants and greenhouse gases , emissions to water, waste generation)  Generation of packaging waste  Hazardous substance leakages Activities  Indoor activities  Outdoor activities  Energy, water and raw materials consumption  Local impacts on ecosystems  Noise  Generation of municipal waste  Infrastructure pressures (see 'Building and construction') Transport  Transport of guests  Transport of employees  Transport by suppliers  Energy (fuel) consumption  Emissions to air  Infrastructure pressures (see 'Building and construction') Additional services  Medical services, supermarkets, souvenir shops, spa and wellness, hairdresser, etc.  Energy, water and raw materials consumption  Generation of municipal waste, and some specific hazardous waste types (e.g. sanitary waste) Building and construction  Construction of new areas or services  Repair of existing areas or services  Land occupation  Degradation or destruction of ecosystems  Disturbance of wildlife  Energy and water consumption  Significant consumption of raw materials and hazardous products  Significant generation of construction waste  Generation of hazardous waste The Best Environmental Management Practices (BEMPs) presented in this SRD are grouped as follows:  BEMPs to improve cross-cutting issues in the tourism sector,  BEMPs to improve destination management (11),  BEMPs to improve tour operators' and travel agents' activities,  BEMPs to minimise water consumption in accommodation facilities,  BEMPs to minimise waste production from accommodation facilities,  BEMPs to minimise energy consumption in accommodation facilities,  BEMPs to improve restaurant and hotel kitchens,  BEMPs to improve campsites. The BEMPs cover the most significant environmental aspects of the sector. 3. BEST ENVIRONMENTAL MANAGEMENT PRACTICES, SECTOR ENVIRONMENTAL PERFORMANCE INDICATORS AND BENCHMARKS OF EXCELLENCE FOR THE TOURISM SECTOR 3.1. Cross-cutting issues 3.1.1. Environmental management system implementation BEMP is to undertake an assessment of the most important direct and indirect environmental aspects associated with the organisation, and to apply relevant performance indicators and compare with relevant benchmarks of excellence. Applicability This BEMP is applicable to all tourism actors, including destination managers, tour operators, accommodation providers, food and drink providers, transport operators and activity providers. This BEMP is also fully applicable to small enterprises (12). Associated environmental performance indicators and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i1) Implementation of an environmental management system (y/n) (b1) Appropriate indicators are used to continuously monitor all relevant aspects of environmental performance, including less easily measurable and indirect aspects such as biodiversity impacts. (b2) All staff are provided with information on environmental objectives and training on relevant environmental management actions. (b3) Best environmental management practices are implemented where applicable. 3.1.2. Supply chain management BEMP is to screen supply chains for products and services used by the organisation in order to identify supply chain environmental hotspots, considering the entire value chain, and to identify relevant control points (e.g. product selection, avoidance, green procurement, supplier criteria) that can be used to minimise the environmental impact over the whole value chain. Applicability This BEMP is applicable to all tourism actors, including destination managers, tour operators, accommodation providers, food and drink providers, transport operators and activity providers. This BEMP is also fully applicable to small enterprises. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i2) Percentage of products and services complying with specific environmental criteria (%) (b4) The organisation has applied life cycle thinking to identify improvement options for all major supply chains that address environmental hotspots. (b5)  ¥ 97 % of chemicals (by active ingredient weight or purchased volume) used in accommodation and restaurant premises are certified according to an ISO Type I ecolabel (13) (or can be demonstrated to be the most environmentally friendly available option). (b6)  ¥ 97 % of all wood, paper and cardboard purchased by accommodations and restaurants are recycled or environmentally certified (ecolabelled, FSC, PEFC). 3.2. Destination management 3.2.1. Strategic destination development plans BEMP is to establish a unit or organisation responsible for the strategic sustainable development of the destination that coordinates relevant departments and stakeholders to implement specific actions within the framework of a destination plan. Applicability This BEMP is applicable to all destinations, either by units within government structures responsible for destination management or public/private destination management organisations. This BEMP is also applicable to small public administrations and small enterprises involved with destination management. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i3) Implementation of a sustainable destination plan (y/n) (b7) Implementation of a destination plan that: (i) covers the entire destination area; (ii) involves coordination across all relevant government and private actors; (iii) addresses key environmental challenges within the destination. 3.2.2. Biodiversity conservation and management BEMP is to monitor the state of biodiversity within the destination, and to implement a biodiversity conservation and management plan that protects and enhances total biodiversity within the destination through, for example, development restrictions and compensation measures. Applicability This BEMP is applicable to all destinations. High nature value destinations should conserve biodiversity while low nature value destinations should take measures to increase biodiversity. This BEMP is also applicable to small enterprises involved with destination management. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i4) Implementation of a biodiversity management plan (y/n) (i5) Species abundance in the destination area (i6) Protected area (hectares or percentage of destination total area) (b8) Minimise and compensate for any biodiversity displaced by tourism development so that destination-level biodiversity is maintained or increased in high nature value areas, and increased in degraded areas. 3.2.3. Infrastructure and service provision BEMP is to ensure that environment-related services within the destination, in particular water supply, waste water treatment, waste management (especially recycling measures) and public transport/traffic management, are sufficient to cope with peak demand during tourism high season in a sustainable manner. Applicability This BEMP is applicable to all destinations. It relates to good management by public administrations in general, but is particularly relevant where tourism generates large additional and seasonal demands for services. This BEMP is also applicable to small local public administrations and to small enterprises involved with destination management or providing the environment-related services required at a destination. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i7) Daily water consumption per guest (l/guest-day) (i8) Percentage of waste water sent to secondary or tertiary treatment (%) (i9) Percentage of municipal solid waste sent for recycling or anaerobic digestion (%) (i10) Percentage of journeys made by public transport, walking and cycling within the destination by tourists (%) (i11) Percentage of final energy demand met by renewable energy generated on site (%) (b9) Services, including public transport, water provision, waste water treatment and waste recycling, are designed to cope with peak demand and to ensure the sustainability of tourism within the destination. (b10)  ¥ 95 % of waste water generated in the destination receives at least secondary treatment, or tertiary treatment for discharge to sensitive receiving waters, including during peak tourist season. (b11)  ¥ 95 % of municipal solid waste is diverted from landfill and sent for recycling or anaerobic digestion. (b12) Average tourist water consumption  ¤ 200 L per guest-day. (b13) Public transport, walking and cycling account for  ¥ 80 % of journeys made by tourists within city destinations. 3.3. Tour operators' and travel agents' activities 3.3.1. Reduce and mitigate the environmental impact of transport operations BEMP is to implement choice editing of packages offered to avoid unnecessary flights (i.e. flights that can be efficiently replaced by land or water transport), select highly energy-efficient transport providers (airlines, buses/coaches, ferries, ships, boats) and to offset all transport GHG emissions using certified offset schemes. For those companies running their own transport operations, BEMP is to implement energy efficiency measures for transport fleets (owned or supplied), including green procurement of the most efficient and low emission vehicles, retrofitting aircrafts and coaches/buses with energy-saving options such as winglets, and to optimise operations (e.g. maximise load factors). Applicability Choice editing of travel packages and reducing air travel is applicable to all tour operators and travel agents, including small enterprises. Measures to improve the energy efficiency of transport and reduce its emissions to air are directly applicable to tour operators with control over their own transport fleets, and applicable as selection and contract criteria for tour operators who contract transport services. This BEMP is also applicable, with some limitations, to small enterprises as their degree of influence over aircrafts is usually very limited but may own/control their own ground/water transport. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i12) Unnecessary flights avoided (y/n) (i13) Specific transport GHG emissions (kg CO2/passenger-km) (i14) Percentage of transport GHG emissions offset with certified carbon credits (%) (b14) Tour operators do not offer flights for: (i) destinations less than 700 km away; (ii) destinations up to 2 000 km away for a stay of less than eight days, or; (iii) destinations more than 2 000 km away for a stay of less than 14 days. (b15) Tour operator airline fleets achieve an average specific fuel consumption of  ¤ 2,7 litres per 100 passenger-km. (b16) Average coach or bus fleet fuel consumption of  ¤ 0,75 litres per 100 passenger-km and at least 90 % of the fleet are EURO V-compliant or run on alternative fuel systems. (b17) Transport GHG emissions from all packages sold are automatically compensated by investing directly in GHG avoidance projects or by purchasing certified carbon credits. 3.3.2. Drive environmental improvement of accommodation providers BEMP is to require or encourage environmental certification of accommodation providers, or to require compliance with specific environmental criteria, or to require environmental performance reporting that can be used to implement benchmarking. Applicability All tour operators can apply this BEMP. It may be easier for smaller tour operators to select suppliers based on third-party environmental certification, and for larger tour operators to apply their own criteria and/or a benchmarking process. This BEMP is applicable to small enterprises with some limitations, as it may be difficult to establish supplier criteria but small enterprises may use existing environmental certifications (preference should be given to third-party verified certification such as the EU Ecolabel) to select suppliers. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicator Benchmark of excellence (i15) Percentage of accommodation suppliers (by guest-nights or value sold) complying with specific environmental criteria (%) (b18)  ¥ 90 % of accommodation suppliers, based on sales value or overnight stays, are in compliance with a set of environmental requirements (preferably recognised by third-party certification). 3.3.3. Drive destination improvement BEMP is to drive environmental improvement of tourism destinations by leveraging an improved environmental performance from local supplier organisations and from destination management organisations and authorities, and by directly undertaking improvement schemes such as habitat restoration within major destinations. Applicability This BEMP is directly applicable to larger tour operators. Small enterprises may coordinate actions through clusters or consortia or in public-private partnership with local/regional authorities. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i16) Percentage of services under environmental improvement within the destination (%) (i17) Participation in environmental improvement projects at the destination (y/n) (b19) The tour operator drives destination environmental improvement by: (i) improving supply chain performance; (ii) influencing destination management; (iii) direct improvement schemes. 3.3.4. Develop and promote suitable tourism packages and encourage more sustainable tourist behaviour BEMP is to develop and promote tourism packages that exclude the most environmentally damaging options, and include environmental front-runner transport, accommodation and activity options. Moreover, tour operators and travel agents should provide information to customers on the environmental impacts of tourism packages, and should pass on targeted positive and engaging messages on sustainable and responsible actions that can be taken by customers when choosing and taking holidays to minimise their environmental impact. Applicability All tour operators, including small enterprises, can implement measures from this BEMP. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i18) Percentage of front-runner sustainable tours (e.g. ecolabelled) sold (by value) (%) (b20) The tour operator promotes sustainable tourism packages in mainstream advertising material (b21) Front-runner sustainable tourism packages (e.g. Austrian ecolabel for travel packages) represent a sales share  ¥ 10 %. (b22) The tour operator employs effective marketing and communication methods to encourage more sustainable choices in the selection of tourism packages. (b23) The tour operator provides all its customers with destination-specific and awareness-raising information to promote sustainable behaviour at the destination. 3.3.5. Efficient retail and office operations BEMP is to minimise the use of resources, especially paper and ink, for advertising and office operations, to select environmentally certified materials and services (e.g. printing services), and to ensure energy (14) and water efficiency across all office and retail operations. Applicability This BEMP is applicable to all tour operators. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i19) Paper consumption per customer (g/customer) (i20) Environmental certification of paper and printing (y/n) (i21) Specific CO2 emissions from office and retail operations (kg CO2/customer or kg CO2/m2yr) (i22) Annual water consumption in office buildings per employee (l/employee-yr) (b24) Hard copy office and promotional material: (i) is avoided wherever possible; (ii) uses 100 % recycled or environmentally certified (e.g. ecolabelled, FSC, PEFC) paper; (iii) is printed by environmentally certified (e.g. EMAS, ISO 14001) printing services. (b25) Energy and GHG management plans are implemented and energy and GHG emissions arising from retail and office activities are reported and expressed per m2 of retail and office space per year, and per customer. (b26) Water consumption is  ¤ 2,0 m3 per employee per year. 3.4. Minimising water consumption in accommodation facilities 3.4.1. Water system monitoring, maintenance and optimisation BEMP is to undertake a water consumption audit and monitor water consumption across key water-consuming processes and areas (i.e. sub-metering) in order to identify efficiency improvement options, and to ensure that all equipment is maintained through appropriate periodic inspection, including during housekeeping. Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. However, it may not be necessary to retrofit sub-meters in small facilities. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i23) Water consumption per guest-night (l/guest-night) (b27) Implementation of a site-specific water management plan that includes: (i) sub-metering and benchmarking all major water-consuming processes and areas; (ii) regular inspection and maintenance of water system 'leak points' and appliances. (b28) Total water consumption  ¤ 140 L per guest-night in fully serviced hotels, and  ¤ 100 L per guest-night in accommodation where the majority of the bathrooms are shared (e.g. hostels). 3.4.2. Efficient water fittings in guest areas BEMP is to install efficient water fittings, including low-flow spray taps and low-flow thermostatic showers, low- and dual-flush WCs, and waterless urinals. In the interim, aerators may be retrofitted to existing fittings. Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. Where refurbishment has recently taken place, measures such as the fitting of aerators are still applicable. Associated environmental performance indicator and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i23) Water consumption per guest-night (l/guest-night) (i24) Energy consumption for water heating (kWh/guest-night) (i25) Flow rates of showers, bathroom taps, urinals and toilet flushes (l/min or l/flush) (b29) Water consumption, and associated energy consumption for water heating, of  ¤ 100 L and 3,0 kWh per guest-night, respectively, for en suite guest bathrooms. (b30) Shower flow rate  ¤ 7 L/min, bathroom tap flow rate  ¤ 6 L/min (  ¤ 4 L/min new taps), average effective toilet flush  ¤ 4,5 L, installation of waterless urinals. 3.4.3. Efficient housekeeping BEMP is to minimise laundry requirements through green procurement of bedclothes and towels (in terms of size, density, colour, material), and by requesting or encouraging guests to reuse bedclothes and towels. Best practice is also to train staff on the implementation of water- and chemical-efficient cleaning methods, and to procure environmentally certified consumables for bedrooms and bathrooms. Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. Laundry minimisation through selection of more efficient room textiles is universally applicable, but the applicability of laundry minimisation by encouraging guests to reuse is limited for accommodation facilities with a high percentage of single-night guests. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i26) Laundry mass generated per guest-night (kg/guest-night) (i27) Percentage of reused towels and bedclothes (%) (i28) Consumption of chemical products for cleaning and dishwashing in terms of active chemical ingredients per guest-night (g/guest-night) (i29) Percentage of ISO Type I ecolabelled chemicals and textiles (%) (b31) At least 80 % of bedclothes are cotton-polyester mix (15) or linen. (b32) At least 80 % of bedroom textiles have been awarded an ISO Type I ecolabel (e.g. EU Ecolabel) or are organic. (b33) Consumption of chemical products for cleaning and dishwashing (excluding laundry detergents, special cleaners and pool chemicals)  ¤10 grams of active chemical ingredients per guest-night. (b34) Reduction in laundry achieved through reuse of towels and bedclothes of at least 30 %. (b35) At least 80 % (by active ingredient weight or purchased volume) of the all-purpose cleaners, sanitary detergents, soaps and shampoos used by the tourist accommodation have been awarded an ISO Type I ecolabel (eg. EU Ecolabel). 3.4.4. Optimised small-scale laundry operations BEMP is to procure the most water- (and thus energy-) efficient washing extractors and the most energy-efficient driers (e.g. heat-pump driers) and ironers, to reuse rinse water and, in high-water-stress areas, the main wash water following micro-filtration. Best practice is also to recover heat from waste water and exhaust ventilation air. Applicability This BEMP is applicable to all types and sizes of accommodation that perform laundry operations on site, small enterprises included. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i30) Water consumption per kg of laundry (l/kg) (i31) Energy consumption per kg of laundry (kWh/kg) (i32) Percentage of ecolabelled laundry detergents (%) (b36) For small scale laundry operations, all new domestic washing machines have an EU energy label rating of A+++, and commercial washing machines have an average laundry water consumption  ¤ 7 L per kg of laundry washed. (b37) Total on-site small-scale laundry process energy consumption  ¤ 2,0 kWh per kg of textiles, for dried and finished laundry products. (b38) At least 80 % of the small-scale laundry detergents used (by active ingredient weight or purchased volume) have been awarded an ISO Type I ecolabel (e.g. EU Ecolabel, Nordic Swan, Blaue Engel). 3.4.5. Optimised large-scale or outsourced laundry operations BEMP is to select an efficient laundry service provider that is certified by an ISO Type I ecolabel or that complies with criteria in such labels, or to ensure that on-site large-scale laundry operations comply with such criteria. Applicability This BEMP is applicable to large accommodation facilities with on-site large-scale laundry operations, as well as commercial laundry operators. This BEMP is also applicable to other accommodation of all sizes, including small enterprises, insofar as the criteria are applicable for green procurement of laundry services. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i33) Ecolabelled laundry service (y/n) (i30) Water consumption per kg of laundry (l/kg) (i31) Energy consumption per kg of laundry (kWh/kg) (i32) Percentage of ecolabelled laundry detergents (%) (b39) All outsourced laundry is carried out by a provider who has been awarded an ISO Type I ecolabel (e.g. Nordic Swan), and all in-house large-scale laundry operations, or laundry operations outsourced to non-certified service providers, comply with the relevant benchmarks. (b40) Total water consumption over the complete wash cycle of large-scale laundry operations of  ¤ 5 L per kg textile for accommodation laundry and  ¤ 9 L per kg textile for restaurant laundry. (b41) Total process energy consumption for dried and finished large-scale laundry products of  ¤ 0,90 kWh per kg of textiles for accommodation laundry and  ¤ 1,45 kWh per kg of textiles for restaurant laundry. (b42) For large-scale laundry operations, exclusive use of laundry detergents for professional use compliant with an ISO Type I ecolabel (e.g. EU Ecolabel, Nordic Swan), applied in appropriate doses. 3.4.6. Optimised pool management BEMP is to optimise the frequency and timing of backwashing based on the pressure drop rather than fixed schedules, to use ozonation or UV treatment and careful dosing control to minimise chlorination, and to recover heat from exhaust ventilation air. Applicability This BEMP is applicable to accommodation companies with on-site swimming pools, small enterprises included. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i34) Implementation of a pool environmental management plan (y/n) (i35) Application of ozonation or UV treatment (y/n) (b43) Implementation of an efficiency plan for swimming pool and spa areas that includes: (i) benchmarking specific water, energy and chemical consumption in swimming pool and spa areas, expressed per m2 of pool surface area and per guest-night; (ii) minimisation of chlorine consumption through optimised dosing and use of supplementary disinfection methods such as ozonation and UV treatment. 3.4.7. Rainwater and grey water recycling BEMP is to install a grey water recovery system that recovers grey water for use in indoor processes (e.g. toilet flushing) following treatment, or for exterior processes (e.g. irrigation), or a rainwater collection system that uses rainwater for indoor purposes. Applicability This BEMP is applicable to all accommodation companies. Water recycling systems may be installed during building construction or major renovation. The applicability to small enterprises may be limited because of the high investment cost. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i36) Implementation of grey water or rainwater recycling (y/n) (b44) Installation of a rainwater recycling system that supplies internal water demand, and/or a grey water recycling system that supplies internal or external water demand. 3.5. Waste and waste water management in accommodation facilities 3.5.1. Waste prevention BEMP is to prevent waste generation through green procurement of products, considering product life cycle impacts  for example by avoiding single-use items (food, soaps, shampoos) and by buying cleaning agents in concentrated and bulk form  and by careful management of procurement volumes. Applicability This BEMP is applicable to all type and sizes of accommodation, small enterprises included. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i37) Waste generation per guest-night (kg/guest-night) (b45) Total waste generation (sorted plus unsorted)  ¤ 0,6 kg per guest-night. 3.5.2. Waste sorting and sending for recycling BEMP is to provide separated waste collection facilities throughout the establishment, to ensure that there is a clear procedure for waste separation, and to contract relevant recycling services at least for glass, paper and cardboard, plastics, metals and organic waste. Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i38) Percentage of waste sent for re-use or recycling (%) (i39) Unsorted waste generated per guest-night (kg/guest-night) (b46) At least 84 % of waste, expressed on a weight basis, is sent for recycling. (b47) Unsorted waste sent for disposal is  ¤ 0,16 kg per guest-night. 3.5.3. Waste water treatment BEMP is to install an on-site waste water treatment system that treats waste water at least to secondary, and preferably to tertiary, level, and includes at least pretreatment to screen solids and settle particulate matter followed by efficient biological treatment (e.g. in a sequencing batch reactor) to remove a high proportion of COD, BOD, nitrogen and phosphorus from the final effluent. Sludge is treated and disposed of in an environmentally acceptable manner. Applicability This BEMP is applicable to all types and sizes of accommodation not connected to a sewer network, small enterprises included. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i40) Removal efficiency of on-site waste water treatment (e.g. % of BOD, COD) (i41) Concentration in final effluent (mg/l) (e.g. BOD, COD, total nitrogen, phosphorous) (b48) Where it is not possible to send waste water for centralised treatment, on-site waste water treatment includes pretreatment (sieve/bar-rack, equalisation and sedimentation) followed by biological treatment with > 95 % BOD5 removal, > 90 % nitrification, and (off-site) anaerobic digestion of excess sludge. 3.6. Minimising energy consumption in accommodation facilities 3.6.1. Energy monitoring and management systems BEMP is to undertake an energy audit and monitor energy consumption across key energy-consuming processes and areas (i.e. sub-metering) in order to identify efficiency improvement options, and to ensure that all equipment is maintained through appropriate periodic inspection (16). Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. Extensive sub-metering and building management systems are not applicable to small facilities. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i42) Implementation of a site-specific energy management plan (y/n) (i43) Specific energy use (kWh/m2yr) (b49) Implementation of a site-specific energy management plan that includes: (i) sub-metering and benchmarking all major energy-consuming processes; (ii) calculation and reporting of primary energy consumption and energy-related CO2 emissions. (b50) For existing buildings, final energy use for HVAC (heating, ventilation and air conditioning) and water heating  ¤ 75 kWh, or total final energy use  ¤ 180 kWh, per m2 heated and cooled area per year. 3.6.2. Improved building envelope For new buildings, BEMP is to ensure that these are compliant with the highest achievable energy ratings, such as the PassiveHouse and Minergie P standards (17). For existing buildings, BEMP is retrofitting to minimise heating and cooling energy requirements (18). Applicability This BEMP is applicable to all types of accommodation during construction or major renovation, and during building selection for organisations which rent their premises. The opportunity for small enterprises to implement this BEMP may be limited in the case of retrofitting an existing building, because of the high investment cost. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i43) Specific energy use (kWh/m2yr) (b50) For existing buildings, final energy use for HVAC (heating, ventilation and air conditioning) and water heating  ¤ 75 kWh, or total final energy use  ¤ 180 kWh, per m2 heated and cooled area per year. (b51) For new buildings, the rated energy performance conforms with Minergie P or PassiveHouse standards or equivalent. 3.6.3. Optimised HVAC systems BEMP is to minimise energy consumption from HVAC (heating, ventilating, and air conditioning) systems by installing products with the top energy label classes (when applicable), zoned temperature control and controlled ventilation with heat recovery (ideally controlled by CO2 sensors) and energy-efficient components (e.g. variable-speed fans), and to optimise HVAC in relation to building-envelope and energy source characteristics. Applicability This BEMP is applicable to all type and sizes of accommodation, small enterprises included. Full optimisation can only be made during construction or major renovation, but specific measures can be implemented at any time. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i43) Specific energy use (kWh/m2yr) (b50) For existing buildings, final energy use for HVAC (heating, ventilation and air conditioning) and water heating  ¤ 75 kWh, or total final energy use  ¤ 180 kWh, per m2 heated and cooled area per year. (b51) For new buildings, the rated energy performance conforms with Minergie P or PassiveHouse standards or equivalent. 3.6.4. Efficient applications of heat pumps and geothermal heating/cooling BEMP is to install efficient (e.g. ecolabelled, products with the top energy label classes) heat pumps for heating and cooling, or, where possible, groundwater cooling. Applicability This BEMP is applicable to all types of accommodation. In urban areas, it may only be possible to install groundwater systems during building construction or major renovation. Air-source heat pumps are easy to retrofit, but may not be suitable for very cold climates. The applicability of this BEMP may be limited for small enterprises because of the investment cost. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i43) Specific energy use (kWh/m2yr) (b52) Water-source heat pumps and/or geothermal heating/cooling are used in preference to conventional heating and cooling systems wherever feasible, and heat pumps comply with EU Ecolabel criteria and with the top energy label classes. 3.6.5. Efficient lighting and electrical equipment BEMP is to install zoned and appropriately sized compact fluorescent and LED lighting with intelligent control based on motion, natural light and time. BEMP is also to optimise building design and interior layout with respect to the use of natural light, considering the energy impact of large glazed areas for heating and cooling. As regards electrical equipment (white goods and consumer electronics), products with EU Ecolabel or the top energy label classes should be chosen whenever possible. Applicability This BEMP is applicable to all types and sizes of accommodation, small enterprises included. Compact fluorescent and LED lamps can often directly substitute incandescent and halogen lamps. Building modification to optimise use of natural light is restricted to initial construction and renovation. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i44) Installed lighting capacity (W/m2) (i45) Lighting-specific energy use (kWh/m2yr) (i46) Total electricity use (kWh/m2yr) (b53) Installed lighting capacity  ¤ 10 W per m2 (b54) Lighting electricity use  ¤ 25 kWh per m2 heated and cooled floor area per year. (b55) Total electricity use  ¤ 80 kWh per m2 heated and cooled floor area per year. 3.6.6. Renewable energy sources BEMP is to install on-site geothermal, solar or wind energy generation equipment where appropriate, and to procure electricity from a genuine (i.e. verifiably additional) renewable electricity supplier. Applicability The potential to exploit particular renewable energy technologies on site depends on location- and site-specific factors such as climate, shading, available space, etc. Investment in off-site renewable energy schemes may be undertaken by any organisation. The applicability of this BEMP may be limited for small enterprises in cases of long payback times. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i11) Percentage of final energy use met by renewable energy generated on site (%) (i47) Use of certified renewable energy credits (y/n) (b56) The equivalent of 50 % of the accommodation's annual energy use is generated by on-site renewable sources, or by verifiably additional off-site renewable energy sources. (b57) 100 % of electricity is from traceable renewable electricity sources not already accounted for by another organisation or in the national electricity average generating mix, or that are less than two years old. 3.7. Restaurants and hotel kitchens 3.7.1. Green sourcing of food and drink products BEMP is to assess food and drink supply chains to identify environmental hotspots and key control points, including selection of environmentally certified products and editing of menus to avoid particularly damaging ingredients (e.g. endangered fish species and some out-of-season fruit) and ensure judicious portioning of meat and dairy products and availability of vegetarian options. Applicability This BEMP is applicable to all kitchens. Kitchens in rural locations may be able to source food on site. Larger kitchens may have a stronger influence over suppliers. Small enterprises can also fully implement this BEMP. Associated environmental performance indicator and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i48) Percentage of environmentally certified ingredients (by value) (%) (b58) The organisation is able to provide documented information, at least including country of origin, for all main ingredients. (b59) At least 60 % of food and drink products, by procurement value, are environmentally certified (e.g. organic). 3.7.2. Organic waste management BEMP is to minimise avoidable food waste by careful menu development and portion sizing, and to ensure that all organic waste is separated and sent for anaerobic digestion where available, or alternatively incineration with energy recovery or local/on-site composting. Applicability This BEMP is applicable to all kitchens. The preferred waste recycling option of anaerobic digestion may not be available in some locations, in which case waste may be sent for incineration with energy recovery or composting. Small enterprises can also fully implement this BEMP. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i49) Organic waste generation (kg per dining guest) (i50) Percentages of organic waste sent for anaerobic digestion, alternative energy recovery, composted on-site or sent for composting (%) (b60)  ¥ 95 % of organic waste is separated and diverted from landfill, and, where possible, sent for anaerobic digestion. (b61) Total organic waste generation  ¤ 0,25 kg per dining guest, and avoidable waste generation  ¤ 0,18 kg per dining guest. 3.7.3. Optimised dishwashing, cleaning and food preparation BEMP is to select efficient washing equipment, including trigger-operated low-flow pre-rinse spray valves, efficient dishwashers and connectionless steamers, and to monitor and benchmark water consumption in kitchen/restaurant areas. Applicability This BEMP is applicable to all kitchens. Installation of more efficient dishwashers may only be economically viable when existing dishwashers are approaching the end of their working life or require repairing. Small enterprises can also fully implement this BEMP. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i51) Kitchen water consumption per dining guest (l/dining guest) (i52) Percentage of ecolabelled dishwashing and kitchen cleaning chemicals (%) (i53) Green procurement of efficient kitchen equipment (y/n) (b62) Implementation of a kitchen water management plan that includes monitoring and reporting of total kitchen water consumption normalised per dining guest, and the identification of priority measures to reduce water consumption. (b63) At least 70 % of the purchase volume of chemical cleaning products (excluding oven cleaners) for dishwashing and cleaning are ecolabelled (e.g. EU Ecolabel). 3.7.4. Optimised cooking, ventilation and refrigeration BEMP is to select efficient cooking equipment, including induction-hob or pot-sensor-controlled gas hobs, efficient refrigeration equipment that uses natural refrigerants such as ammonia or carbon dioxide, and to control ventilation according to demand. Applicability This BEMP is applicable to all kitchens. Installation of more efficient cooking and refrigeration equipment may only be economically viable when existing equipment is approaching the end of its working life. Small enterprises can also fully implement this BEMP. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i54) Specific energy use per dining guest (kWh/dining guest) (b64) Implementation of a kitchen energy management plan that includes monitoring and reporting of total kitchen energy use normalised per dining guest, and the identification of priority measures to reduce energy consumption. 3.8. Campsites 3.8.1. Environmental education of guests BEMP is to provide guests with interactive on-site education on environmental issues, including courses, nature trails, or equipment such as low-carbon transport (bicycles, electric bicycles). Applicability This BEMP is applicable to all campsites and other types of accommodation (especially rural). Applicability of this BEMP may be limited for small enterprises with few resources. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i55) Environmental information/education available for guests (y/n) (i56) Low-carbon means of transport (e.g. bicycles) are available for guests (y/n) (b65) The accommodation company encourages and facilitates environmentally responsible behaviour and activities, and provides environmental education for guests through on-site activities and courses. 3.8.2. Environmental management of outdoor areas BEMP is to maximise on-site biodiversity through planting of native species and installation of green or brown roofs and walls. BEMP is to minimise water consumption for irrigation and use grey water or rainwater. BEMP is to minimise light pollution arising from outdoor lighting (e.g. through use of correctly angled low-pressure sodium lamps) and reducing noise pollution from outdoor events by installing sound barriers and enforcing strict curfew rules for such events. Applicability This BEMP is applicable to all campsites and other types of accommodation (especially rural), small enterprises included. Associated environmental performance indicator and benchmarks of excellence Environmental performance indicator Benchmarks of excellence (i4) Implementation of a biodiversity management plan (y/n) (b66) Maintain or increase on-site biodiversity by planting native species, creating refuges for local animal species, and installing green or brown roofs where possible; and by minimising chemical inputs, light and noise pollution. (b67) Minimise light pollution and wildlife disturbance by installing timer- or sensor-controlled, efficient, and appropriately angled luminaries for external lights producing zero uplight. (b68) Minimise water consumption by planting native species and mulching, and by installing controlled irrigation systems fed with grey water where possible. 3.8.3. Campsites energy efficiency and renewable energy installation BEMP is to minimise energy consumption for water-heating, HVAC and lighting by installing low-flow fittings, good building insulation, and fluorescent or LED lighting, and also to install on-site renewable energy generating capacity (e.g. solar water-heating). Additionally, heat may be recovered from washroom grey water using a heat pump. Applicability This BEMP is applicable to all campsites. Installation of specific renewable energy technologies depends on site-specific characteristics. Small enterprises can fully implement this BEMP. Associated environmental performance indicators and benchmarks of excellence Environmental performance indicators Benchmarks of excellence (i57) Specific energy use per guest-night (kWh/guest-night) (i11) Percentage of final energy use met by renewable energy generated on site (%) (i47) Use of certified renewable energy credits (y/n) (b69) Specific final energy use (excluding renewable energy generated on-site) is  ¤ 2,0 kWh per guest-night. (b70) 100 % of electricity is from traceable renewable electricity sources not already accounted for by another organisation or in the national electricity average generating mix, or that are less than two years old. 3.8.4. Campsite water efficiency BEMP is to minimise water consumption through the installation of low-flow taps and showers, shower-timer controls, and low- and dual-flush WCs and waterless urinals. Applicability This BEMP is applicable to all campsites. Small enterprises can fully implement this BEMP. Associated environmental performance indicators and benchmark of excellence Environmental performance indicators Benchmark of excellence (i23) Water consumption per guest-night (l/guest-night) (i25) Flow rates of showers, bathroom taps, urinals and toilet flushes (l/min or l/flush). (b71) Total water consumption  ¤ 94 litres per guest-night on fully serviced four- and five-star campsites, and water consumption  ¤ 58 litres per guest-night on all other campsites. 3.8.5. Campsite waste minimisation BEMP is to minimise residual waste generation by implementing waste prevention, by providing convenient on-site waste sorting facilities, and by contracting waste recycling services. Applicability This BEMP is applicable to all campsites. There is less scope for waste prevention than in other types of accommodation because most waste originates from guest purchases. Small enterprises can fully implement this BEMP. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i39) Unsorted waste generated per guest-night (kg/guest-night) (b72) Total residual waste sent for disposal of  ¤ 0,2 kg per guest-night. 3.8.6. Natural pools BEMP is to install a natural pool or convert an existing pool to a natural pool. Applicability This BEMP can be implemented in all campsites and other types of accommodation (especially rural). Small enterprises can fully implement this BEMP. Associated environmental performance indicator and benchmark of excellence Environmental performance indicator Benchmark of excellence (i58) Installation of a natural pool (y/n) (b73) The on-site swimming pool(s) incorporate(s) natural plant-based filtration systems to achieve water purification to the required hygiene standard. 4. RECOMMENDED SECTOR SPECIFIC KEY ENVIRONMENTAL PERFORMANCE INDICATORS The following table lists a selection of key environmental performance indicators for organisations in the tourism sector. These are a subset of all the indicators mentioned in chapter 3. The table is divided into six parts; the first one lists indicators applicable to all actors of the sector (cross-cutting), while the following parts are one for each of the main actors addressed by this SRD (destination managers, tour operators and travel agents, accommodations, restaurant and hotel kitchens and campsites). Indicator Common unit Short description Recommended minimum level of monitoring Related core indicator according to Annex IV to Regulation (EC) 1221/2009 (Section C.2) Benchmark of excellence and related best environmental management practice CROSS-CUTTING 1. Implementation of an environmental management system (y/n) The indicator states whether the organisation implements an environmental management system. This indicator can be employed by all actors in the tourism sector (i.e. destination managers, tour operators, accommodation providers, food and drink providers, transport operators and activity providers). Per site (may be aggregated to organisation level) All Appropriate indicators are used to continuously monitor all relevant aspects of environmental performance, including less easily measured and indirect aspects such as biodiversity impacts. (BEMP 3.1.1) All staff are provided with information on environmental objectives and training on relevant environmental management actions. (BEMP 3.1.1) Best environmental management practices are implemented where applicable. (BEMP 3.1.1) 2. Percentage of products and services complying with specific environmental criteria % The indicator refers to the assessment of the supply chain, based on selecting products/services complying with specific environmental criteria and certifications (e.g. EU Ecolabel). Per site (may be aggregated to organisation level) All The organisation has applied life cycle thinking to identify improvement options for all major supply chains that impact environmental hotspots. (BEMP 3.1.2)  ¥ 97 % of chemicals (by active ingredient weight or purchased volume), used in accommodation and restaurant premises are certified according to an ISO Type I ecolabel (or can be demonstrated to be the most environmentally friendly available option). (BEMP 3.1.2)  ¥ 97 % of all wood, paper and cardboard purchased by accommodations and restaurants are recycled or environmentally certified (ecolabelled, FSC, PEFC). (BEMP 3.1.2) DESTINATION MANAGERS 1. Implementation of a sustainable destination plan (y/n) The indicator states whether the destination manager implements a sustainable destination plan which addresses key environmental challenges within the destination, covers the whole destination area and coordinates all relevant actors involved. Destination All Implementation of a destination plan that: (i) covers the entire destination area; (ii) involves coordination across all relevant government and private actors; (iii) addresses key environmental challenges within the destination. (BEMP 3.2.1) 2. Implementation of a biodiversity management plan (y/n) The indicator refers to the implementation of a biodiversity management plan at the destination. Destination Biodiversity Minimise and compensate for any biodiversity displaced by tourism development so that destination-level biodiversity is maintained or increased in high nature value areas, and increased in degraded areas. (BEMP 3.2.2) 3. Daily water consumption per guest L/guest-day Amount of water used on average by each guest at the destination site. Destination Water Average tourist water consumption  ¤ 200 litres per guest-day. (BEMP 3.2.3) 4. Percentage of waste water sent to secondary or tertiary treatment % Percentage of waste water generated at the destination which is treated with secondary or tertiary treatment during tourism high season. Destination Water Services, including public transport, water provision, waste water treatment and waste recycling, are designed to cope with peak demand and to ensure the sustainability of tourism within the destination. (BEMP 3.2.3)  ¥ 95 % waste water generated in the destination receives at least secondary treatment, or tertiary treatment for discharge to sensitive receiving waters, including during peak tourist season. (BEMP 3.2.3) 5. Percentage of municipal solid waste sent for recycling or anaerobic digestion % Percentage of municipal solid waste collected at the destination which is sent for recycling or anaerobic digestion. Destination Waste  ¥ 95 % of municipal solid waste is diverted from landfill and sent for recycling or anaerobic digestion. (BEMP 3.2.3) 6. Percentage of journeys made by public transport, walking and cycling within the destination by tourists % Percentage of journeys within a destination made by public transport, walking and cycling by tourists. Destination Emissions Services, including public transport, water provision, waste water treatment and waste recycling, are designed to cope with peak demand and to ensure the sustainability of tourism within the destination. (BEMP 3.2.3) Public transport, walking and cycling account for  ¥ 80 % of journeys made by tourists within city destinations. (BEMP 3.2.3) 7. Percentage of final energy demand met by renewable energy generated on site % Ratio between the renewable energy generated on site in the destination and the total energy demand of the destination in terms of final energy. Destination Emissions  (BEMP 3.2.3) TOUR OPERATORS AND TRAVEL AGENTS 1. Specific transport GHG emissions kg CO2/passenger-km Fuel/energy consumption of aircraft, buses, coaches and trains under the control of tour operators are monitored and data for subcontracted transport providers are requested. Organisation aircraft/vehicle fleet Energy efficiency Material efficiency Emissions Tour operators do not offer flights for: (i) destinations less than 700 km away; (ii) destinations up to 2 000 km away for a stay of less than eight days, or; destinations more than 2 000 km away for a stay of less than 14 days. (BEMP 3.3.1) Tour operator airline fleets achieve an average specific fuel consumption of  ¤ 2,7 litres per 100 passenger-km. (BEMP 3.3.1) Average coach or bus fleet fuel consumption of  ¤ 0,75 litres per 100 passenger-km and at least 90 % of fleet are EURO V-compliant or run on alternative fuel systems. (BEMP 3.3.1) 2. Percentage of transport GHG emissions offset with certified carbon credits % Percentage of CO2 emissions offset by purchased certified carbon credits. For aviation emission offsetting, an appropriate radiative forcing index factor should be applied. Organisation aircraft/vehicle fleet Energy efficiency Material efficiency Emissions Transport GHG emissions from all packages sold are automatically compensated by investing directly in GHG avoidance projects or by purchasing certified carbon credits. (BEMP 3.3.1) 3. Percentage of accommodation suppliers (by guest-nights or value sold) complying with specific environmental criteria % This indicator considers third-party certified environmental standards (e.g. EU Ecolabel, Nordic Swan) as well as compliance with specified set of requirements. Organisation All  ¥ 90 % of accommodation suppliers, based on sales value or overnight stays, are in compliance with a set of environmental requirements (preferably recognised by third-party certification). (BEMP 3.3.2) 4. Percentage of services under environmental improvement within the destination % The indicator refers to the percentage of services that the tour operator has contributed to improve within each of its major destinations. Destination and organisation All The tour operator drives environmental improvement by: (i) improving supply chain performance; (ii) influencing destination management; (iii) direct improvement schemes. (BEMP 3.3.3) 5. Percentage of front-runner sustainable tours (e.g. ecolabelled) sold (by value) % The percentage by value of front-runner sustainable tours (e.g. Austrian ecolabel for travel packages) out of total tours sold by the tour operator. Organisation All The tour operator promotes sustainable tourism packages in mainstream advertising material. (BEMP 3.3.4) Front-runner sustainable tourism packages (e.g. Austrian ecolabel for travel packages) represent a sales share  ¥ 10 %. (BEMP 3.3.4) The tour operator employs effective marketing and communication methods to encourage more sustainable choices in the selection of tourism packages. (BEMP 3.3.4) The tour operator provides all its customers with destination-specific and awareness-raising information to promote sustainable behaviour at the destination. (BEMP 3.3.4) 6. Paper consumption per customer g/customer The amount of paper used per customer. Organisation Material efficiency Waste Emissions Hard copy office and promotional material: (i) is avoided wherever possible; (ii) uses 100 % recycled or environmentally certified (e.g. ecolabelled, FSC, PEFC) paper; (iii) is printed by environmentally certified (e.g. EMAS, ISO14001) printing services. (BEMP 3.3.5) 7. Environmental certification of paper and printing (y/n) This indicator refers to whether paper used is environmentally certified (e.g. EU Ecolabel, FSC), and has been printed using environmentally certified printing services. Organisation Material efficiency Waste Hard copy office and promotional material: (i) is avoided wherever possible; (ii) uses 100 % recycled or environmentally certified (e.g. ecolabelled, FSC, PEFC) paper; (iii) is printed by environmentally certified (e.g. EMAS, ISO14001) printing services. (BEMP 3.3.5) 8. Specific CO2 emissions from office and retail operations kg CO2/customer kg CO2/m2Ã yr This indicator measures the amount of CO2 arising from retail and office activities. It can be expressed as emissions per customer or emissions per retail and office surface and year. Organisation Emissions Energy and GHG management plans are implemented and energy and GHG emissions arising from retail and office activities are reported and expressed per m2 of retail and office space per year, and per customer. (BEMP 3.3.5) 9. Annual water consumption in office buildings per employee L/employeeÃ yr This indicator refers to the annual water use in the office buildings divided by the number of employees working in such buildings. Organisation Water Water consumption  ¤ 2,0 m3 per employee per year. (BEMP 3.3.5) ACCOMMODATIONS 1. Water consumption per guest-night l/guest-night Water consumption is measured on the accommodation premises over one year, normalised per number of guest-nights. Water consumption for large swimming pools or restaurants serving a high proportion of non-residents may be excluded from the indicator for accommodation benchmarking. Per hotel or equivalent (may be aggregated to organisation level) Sub-metering of accommodation areas Water Implementation of a site-specific water management plan that includes: (i) sub-metering and benchmarking all major water-consuming processes and areas; (ii) regular inspection and maintenance of water system leak points and appliances. (BEMP 3.4.1) Total water consumption  ¤ 140 L per guest-night in fully serviced hotels, and  ¤ 100 L per guest-night in accommodation where the majority of the bathrooms are shared across rooms (e.g. hostels). (BEMP 3.4.1) 2. Laundry mass generated per guest-night kg laundry/guest-night Total laundry mass generated per guest-night. This indicator is influenced by reuse rate, textile quantity, size and density. Per premises Water Energy efficiency Reduction in laundry achieved through reuse of towels and bedclothes of at least 30 %. (BEMP 3.4.3) 3. Consumption of chemical products for cleaning and dishwashing in terms of active chemical ingredients per guest-night g/guest-night This indicator includes all chemicals products for cleaning and dishwashing (excluding laundry detergents, special cleaners and pool chemicals). The amount to be reported is in terms of active chemical ingredients. Per premises Waste Consumption of chemicals products for cleaning and dishwashing (excluding laundry detergents, special cleaners and pool chemicals)  ¤ 10 grams of active chemical ingredients per guest-night. (BEMP 3.4.3) 4. Percentage of ISO Type I ecolabelled chemicals and textiles % Percentage of ISO Type I ecolabelled chemicals (for cleaning operations, soaps, shampoos, etc.) and textiles used. Per premises Waste At least 80 % (by active ingredient weight or purchased volume) of all-purpose cleaners, sanitary detergents, soaps and shampoos used by the tourist accommodation have been awarded an ISO Type I ecolabel (e.g. EU Ecolabel). (BEMP 3.4.3) 5. Water consumption per kg of laundry L/kg laundry This indicator measures the water consumption for the complete wash cycle per kg of laundry. Per laundry used by the accommodation Water For small scale laundry operations, all new domestic washing machines have an EU energy label rating of A+++, and commercial washing machines have an average laundry water consumption  ¤ 7 L per kg of laundry washed. Total water consumption over the complete wash cycle of large-scale laundry operations  ¤ 5 L per kg textile for accommodation laundry and  ¤ 9 L per kg textile for restaurant laundry. (BEMP 3.4.5). 6. Energy consumption per kg of laundry kWh/kg laundry This indicator measures the energy consumption for the complete wash cycle per kg of laundry. Per laundry used by the accommodation Energy efficiency Total on-site small-scale laundry process energy consumption  ¤ 2,0 kWh per kg textile for dried and finished laundry products. (BEMP 3.4.4). Total process energy consumption for dried and finished large-scale laundry products  ¤ 0,90 kWh per kg textile for accommodation laundry and  ¤ 1,45 kWh per kg textile for restaurant laundry. (BEMP 3.4.5) 7. Percentage of ecolabelled laundry detergents % Percentage of ecolabelled detergents used in laundry operations. Per laundry used by the accommodation Waste At least 80 % of the small-scale laundry detergents used (by active ingredient weight or purchased volume) have been awarded an ISO Type I ecolabel (e.g. Nordic Swan, Blaue Engel, EU Ecolabel). (BEMP 3.4.4). For large-scale laundry operations, exclusive use of laundry detergents for professional use compliant with an ISO Type I ecolabel (e.g. EU Ecolabel, Nordic Swan), applied in appropriate doses. (BEMP 3.4.5) 8. Ecolabelled laundry service (y/n) This indicator refers to the contracting of an external provider of laundry services compliant with an ISO Type I ecolabel. Per laundry services provider used by the accommodation Water Energy efficiency All outsourced laundry is carried out by a provider who has been awarded an ISO Type I ecolabel (e.g. Nordic Swan), and all in-house large-scale laundry operations, or laundry operations outsourced to non-certified service providers, comply with the relevant benchmarks. (BEMP 3.4.5) 9. Implementation of a pool environmental management plan (y/n) The implementation of a pool environmental management plan includes water, energy and chemical monitoring. Per premises Water Energy efficiency Material efficiency Implementation of an efficiency plan for swimming pool and spa areas that includes: (i) benchmarking specific water, energy and chemical consumption in swimming pool and spa areas, expressed per m2 of pool surface area and per guest-night; (ii) minimisation of chlorine consumption through optimised dosing and use of supplementary disinfection methods such as ozonation and UV treatment. (BEMP 3.4.6) 10. Implementation of grey water or rainwater recycling (y/n) This indicator states whether a system that employs grey water for internal or external (e.g. irrigation) purposes, or that uses rainwater for interior purposes (e.g. flushing toilets) is installed and used. Per premises At organisation level: % of premises Water Installation of a rainwater recycling system that supplies internal water demand, and/or a grey water recycling system that supplies internal or external water demand. (BEMP 3.4.7) 11. Waste generation per guest-night kg/guest-night This indicator refers to total waste generation (sorted plus unsorted). The purpose is to assess the effectiveness of waste prevention measures (e.g. reuse). At least per hotel or equivalent (may be aggregated to organisation level) Per source area (e.g. kitchen, housekeeping) Waste Material efficiency Total waste generation (sorted plus unsorted)  ¤ 0,6 kg per guest-night. (BEMP 3.5.1) 12. Percentage of waste sent for recycling % This indicator expresses the amount of waste (expressed on a weight basis) which is separately collected and sent for recycling. Per hotel or equivalent (may be aggregated to organisation level) Waste Material efficiency At least 84 % of waste, expressed on a weight basis, is sent for recycling. (BEMP 3.5.2) 13. Unsorted waste generated per guest-night kg/guest-night This indicator measures the amount of unsorted waste (not sent for recycling) generated. Per hotel or equivalent (may be aggregated to organisation level) Waste Material efficiency Unsorted waste sent for disposal is  ¤ 0,16 kg per guest-night. (BEMP 3.5.2) 14. Removal efficiency of on-site waste water treatment % of BOD5, COD, total nitrogen, total phosphorus removal BOD5, COD, total nitrogen, total phosphorus concentration in final effluent (mg/L) This indicator refers to the performance of on-site waste water treatment systems (when present). Per hotel or equivalent Waste Water Where it is not possible to send waste water for centralised treatment, on-site waste water treatment includes pretreatment (sieve/bar-rack, equalisation and sedimentation) followed by biological treatment with > 95 % BOD5 removal, > 90 % nitrification, and (off-site) anaerobic digestion of excess sludge. (BEMP 3.5.3) 15. Implementation of a site-specific energy management plan (y/n) The indicator states whether a site-specific energy management plan which includes sub-metering all major energy-consuming processes is implemented and whether primary energy consumption and energy-related CO2 emissions are calculated and reported. Per hotel or equivalent and at the organisational level (aggregated value) Energy efficiency Implementation of a site-specific energy management plan that includes: (i) sub-metering and benchmarking all major energy-consuming processes; (ii) calculation and reporting of primary energy consumption and energy-related CO2 emissions. (BEMP 3.6.1) 16. Specific energy use kWh/m2Ã yr Total energy use per unit of area and per year in terms of final energy. Renewable energy generated on-site should not be subtracted. In cases where heating and cooling energy can be separated from other process energy, it is recommended to report them separately. Per hotel or equivalent and at the organisational level (aggregated value) Energy efficiency For existing buildings, final energy use for HVAC (heating, ventilation and air conditioning) and water heating  ¤ 75 kWh, or total final energy use  ¤180 kWh, per m2 heated and cooled area per year. (BEMPs 3.6.1, 3.6.2 and 3.6.3) For new buildings, the rated energy performance conforms with Minergie P or PassiveHouse standards or equivalent. (BEMP 3.6.2 and 3.6.3) Water-source heat pumps and/or geothermal heating/cooling are used in preference to conventional heating and cooling systems wherever feasible, and heat pumps comply with EU Ecolabel criteria. (BEMP 3.6.4) Total electricity use  ¤ 80 kWh m2yr (heated and cooled floor area). (BEMP 3.6.5) 17. Installed lighting capacity W/m2 Installed lighting power to meet illumination needs per unit of area. An alternative good technical indicator is Lumens/m2, but the environmental performance is more linked to the installed power measured in W/m2. Per hotel or equivalent Energy efficiency Installed lighting capacity  ¤ 10 W per m2. (BEMP 3.6.5) Lighting electricity use  ¤ 25 kWh/m2yr (heated and cooled floor area). (BEMP 3.6.5) Total electricity consumption  ¤ 80 kWh m2yr (heated and cooled floor area). (BEMP 3.6.5) 18. Percentage of final energy use met by renewable energy generated on site % Ratio between the renewable energy generated on site at the accommodation facility and the total energy use of the facility in terms of final energy. Per hotel or equivalent and at the organisational level (aggregated value) Energy efficiency The equivalent of 50 % of the accommodation's annual energy use is generated by on-site renewable sources. (BEMP 3.6.6) 19. Use of certified renewable energy credits (y/n) This indicator expresses if the accommodation purchases off-site certified renewable energy (e.g. renewable electricity). The certification must ensure that the renewable energy purchased is not already accounted for by another organisation or in the national electricity average generating mix. Per hotel or equivalent and at the organisational level (aggregated value) Energy efficiency 100 % of electricity is from traceable renewable electricity sources not already accounted for by another organisation or in the national electricity average generating mix, or that are less than two years old. (BEMP 3.6.6) RESTAURANTS AND HOTEL KITCHENS 1. Percentage of environmentally certified ingredients (by value) % This indicator refers to ingredients certified with relevant environmental standards (e.g. organic, MSC). Per key ingredient purchased, (may be aggregated to organisation level) All The organisation is able to provide documented information, at least including country of origin, for all main ingredients. (BEMP 3.7.1) At least 60 % of food and drink products, by procurement value, are environmentally certified (e.g. organic). (BEMP 3.7.1) 2. Organic waste generation per dining guest kg/dining guest Total organic waste generated divided by the number of covers (dining guests) served. Per kitchen or hotel (may be aggregated to organisation level) Waste Material efficiency Total organic waste generation  ¤ 0,25 kg per dining guest, and avoidable waste generation  ¤ 0,18 kg per dining guest. (BEMP 3.7.2) 3. Percentages of organic waste sent for anaerobic digestion, alternative energy recovery, composted on-site or sent for composting % Restaurants and hotel kitchens should report separately the amounts of organic waste sent for anaerobic digestion, alternative energy recovery, composted on-site or sent for composting, as percentages of the total organic waste generation. Per kitchen or hotel (may be aggregated to organisation level) Waste Material efficiency  ¥ 95 % of organic waste is separated and diverted from landfill, and, where possible, sent for anaerobic digestion or alternative energy recovery. (BEMP 3.7.2) 4. Kitchen water consumption per dining guest L/dining guest Ratio of the total kitchen water consumption by the number of covers (dining guests) served. Numerous processes contribute to water consumption, and ideally monitoring should be at process level (dishwashing, taps, steam cookers, etc.). At least per kitchen or hotel (may be aggregated to organisation level) Per process Water Energy efficiency Implementation of a kitchen water management plan that includes monitoring and reporting of total kitchen water consumption normalised per dining guest, and the identification of priority measures to reduce water consumption. (BEMP 3.7.3) 5. Percentage of ecolabelled dishwashing and kitchen cleaning chemicals % This indicator reports the percentage of dishwashing and kitchen cleaning chemical products which are ISO Type I ecolabelled. Per premises Waste At least 70 % of the purchase volume of chemical cleaning products (excluding oven cleaners) for dishwashing and cleaning are ecolabelled (e.g. EU Ecolabel). (BEMP 3.7.3) 6. Specific energy use per dining guest kWh/dining guest Total energy use for the kitchen divided by the number of covers. This indicator includes all energy sources (e.g. electricity, natural gas, LPG). Many processes contribute to energy consumption, and ideally monitoring should be at process level (cooking, refrigeration, dishwashing, etc.). At least per kitchen or hotel (may be aggregated to organisation level) Per process Energy efficiency Implementation of a kitchen energy management plan that includes monitoring and reporting of total kitchen energy use normalised per dining guest, and the identification of priority measures to reduce energy consumption. (BEMP 3.7.4) CAMPSITES 1. Environmental information/education available for guests (y/n) (y/n) This indicator relates to the availability of e.g. information on low-impact mobility options (e.g. bikes, public transport, electric vehicles), the provision of courses addressing environmental issues and nature walks. Per campsite All The accommodation company encourages and facilitates environmentally responsible behaviour and activities, and provides environmental education for guests through on-site activities and courses. (BEMP 3.8.1) 2. Implementation of a biodiversity management plan (y/n) The indicator refers to the implementation of a biodiversity management plan at the campsite. Per campsite Biodiversity Maintain or increase on-site biodiversity by planting native species, creating refuges for local animal species, and installing green or brown roofs where possible, and by minimising chemical inputs, light and noise pollution. (BEMP 3.8.2) Minimise light pollution and wildlife disturbance by installing timer- or sensor-controlled, efficient, and appropriately angled luminaries for external lights producing zero uplight. (BEMP 3.8.2) Minimise water consumption by planting native species and mulching, and by installing controlled irrigation systems fed with grey water where possible. (BEMP 3.8.2) 3. Specific energy use per guest-night kWh/guest-night Total energy use on the campsite per guest-night in terms of final energy. It must be clearly stated whether renewable energy generated on-site is included or not in the figure and this may also be expressed separately anyway. Energy used within buildings and kitchens may also be expressed separately as kWh/m2Ã yr and kWh/dining guest. Per campsite (may be aggregated to organisation level) Per process Energy efficiency Specific final energy use (excluding renewable energy generated on-site) is  ¤ 2,0 kWh per guest-night. (BEMP 3.8.3) 4. Percentage of final energy use met by renewable energy generated on site % This indicator is calculated as the percentage of the final energy used that is supplied by on-site renewable energy generation. Per campsite (may be aggregated to organisation level) Per process Energy efficiency  (BEMP 3.8.3) 5. Use of certified renewable energy credits (y/n) This indicator expresses if the accommodation purchases off-site certified renewable energy (e.g. renewable electricity). The certification must ensure that the renewable energy purchased is not already accounted for by another organisation or in the national electricity average generating mix. Per campsite (may be aggregated to organisation level) Per process Energy efficiency 100 % of electricity is from traceable renewable electricity sources not already accounted for by another organisation or in the national electricity average generating mix, or that is less than two years old. (BEMP 3.8.3) 6. Water consumption per guest-night L/guest-night Water consumption is measured on the campsite premises over one year, and divided by the number of guest-nights. Water consumption for large swimming pools or restaurants serving a high proportion of non-residents may be excluded from this indicator for accommodation benchmarking. Per campsite (may be aggregated to organisation level) Water Total water consumption of  ¤ 94 litres per guest-night on fully serviced four- and five-star campsites, and water consumption of  ¤ 58 litres per guest-night on all other campsites. (BEMP 3.8.4) 7. Unsorted waste generated per guest-night kg/guest-night This indicator measures the amount of unsorted waste generated. At least per campsite or equivalent (may be aggregated to organisation level) Waste Material efficiency Total residual waste sent for disposal of  ¤ 0,2 kg per guest-night. (BEMP 3.8.5) (1) OJ L 342, 22.12.2009, p. 1. (2) The scientific and policy report is publicly available on the JRC/IPTS website at the following address: http://susproc.jrc.ec.europa.eu/activities/emas/documents/TourismBEMP.pdf. The conclusions on best environmental management practices and their applicability as well as the identified specific environmental performance indicators and the benchmarks of excellence contained in this Sectoral Reference Document are based on the findings documented in the scientific and policy report. All the background information and technical details can be found there. (3) Council Regulation (EEC) No 1836/93 of 29 June 1993 allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (OJ L 168, 10.7.1993, p. 1). (4) Regulation (EC) No 761/2001 of the European Parliament and of the Council of 19 March 2001 allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (OJ L 114, 24.4.2001, p. 1). (5) According to Annex IV (B.e.) of the EMAS Regulation, the environmental statement shall contain a summary of the data available on the performance of the organisation against its environmental objectives and targets with respect to its significant environmental impacts. Reporting shall be on the core indicators and on other relevant existing environmental performance indicators as set out in Section C. Annex IV  Section C states that each organisation shall also report annually on its performance relating to the more specific environmental aspects as identified in its environmental statement and, where available, take account of sectoral reference documents as referred to in Article 46. (6) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (7) This document does not directly target the cruise sector. However, a number of the BEMPs described may, to a certain extent, be also applicable to cruises. (8) http://ec.europa.eu/environment/ecolabel/products-groups-and-criteria.html (9) ETIS is a management and information toolkit, designed for helping destination in monitoring and measuring their sustainable tourism performances, against their own target. Further information is available at: http://ec.europa.eu/growth/sectors/tourism/offer/sustainable/indicators/index_en.htm (10) CFC and HCFC stand for chlorofluorocarbon and hydrochlorofluorocarbon. (11) Destination management is the coordination of all relevant government and private actors, usually by a public body with or without private participation, aimed at supporting tourism development in a destination by making strategic decisions, implementing policy actions, maintaining and promoting cultural and natural heritage and attractions, coordinating events/festivals, raising revenue for tourism-related projects, facilitating cooperation between businesses, ensuring infrastructure and service provisions ¦ (12) A small enterprise is defined as an enterprise which employs fewer than 50 persons and whose annual turnover and/or annual balance sheet total does not exceed EUR 10 million (Commission Recommendation 2003/361/EC). (13) As part of the ISO 14000 series of environmental standards, the International Standards Organisation has drawn up a subseries (ISO 14020) specific to environmental labelling, which covers three types of labelling schemes. In this context a Type I ecolabel is a multi-criteria label developed by a third party. Examples are, at EU level, the EU Ecolabel or, at national or multilateral level, the Blaue Engel, the Austrian Ecolabel and the Nordic Swan. (14) This can be done in the framework of the implementation of an energy management system according to ISO 50001. (15) Bedclothes made of a cotton-polyester mix have longer durability and require less laundering energy than those made of pure cotton. (16) This can be done in the framework of the implementation of an energy management system according to ISO 50001. (17) Passive House and Minenergie P are two examples of very ambitious building standards in terms of energy performance. Their requirements are described respectively at: http://www.passiv.de/en/02_informations/02_passive-house-requirements/02_passive-house-requirements.htm and http://www.minergie.ch/minergie_fr.html (18) More specific BEMPs on improving the building envelope and, more broadly, the environmental sustainability of buildings are described in the upcoming EMAS Sectoral Reference Document for the Construction sector.